Case 3:20-cv-00061-MMH-PDB Document 125 Filed 11/16/20 Page 1 of 2 PageID 26837



                               United States District Court
                                Middle District of Florida
                                  Jacksonville Division

  BARBARA J. HEJDUK AND
  CHARLES A. HEJDUK,

               Plaintiffs,

  v.                                                           NO. 3:20-cv-61-J-34PDB

  ETHICON, INC., AND
  JOHNSON & JOHNSON,

               Defendants.




                                          Order

        The plaintiffs move for an order requiring Dr. Barry Schlafstein—an expert for
  the defendants—to appear for a deposition on a weekday during normal business
  hours or precluding him from testifying. Doc. 119. They state they have contacted the
  defendants “over the past few months” to determine a mutually convenient day and
  time but have been unsuccessful because Dr. Schlafstein insists the deposition occur
  on a Sunday. Doc. 119 at 2; Doc. 119-1 at 1–3. They observe Dr. Schlafstein has been
  listed as a general expert in hundreds or thousands of similar actions and has had
  months to configure his schedule. Doc. 119 at 3–4.

        The defendants oppose the motion, emphasizing several facts the plaintiffs
  omit: Dr. Schlafstein is a solo physician practitioner; he is the defendants’ only case-
  specific expert and has been for more than two years; the plaintiffs already deposed
  him on his case-specific opinions two years ago on a Sunday; the plaintiffs received
  his supplemental report in June of this year; the defendants initially proposed
  Saturday, October 3, for his second deposition but received no reply from the plaintiffs
  until that day was no longer available; and the plaintiffs first objected to taking a
  Sunday deposition on September 17, sent date ranges on September 22 without
Case 3:20-cv-00061-MMH-PDB Document 125 Filed 11/16/20 Page 2 of 2 PageID 26838



  responding to the defendants’ inquiry about whether they would be taking a second
  deposition of him, and waited until October 28 to file the current motion, leaving the
  Court only one business day before the deadline to depose him (today) to decide the
  motion. Docs. 123; 123-1–123-6.

        That the plaintiffs previously deposed Dr. Schlafstein on a Sunday is
  dispositive and should have been disclosed in the motion (along with a reason why
  they agreed to a Sunday deposition before but cannot agree to a Sunday deposition
  now). They do not contest that Dr. Schlafstein has a busy patient practice (made
  busier, the defendants suggest, by the pandemic), they offer no good cause (for
  example, the need for a religious accommodation), and the authority they provide is
  nonbinding, is inapplicable, or merely underscores the discretion a judge has in
  setting discovery conditions considering the circumstances.

        The Court denies the motion, Doc. 119. As the defendants observe, the
  plaintiffs do not request an extension of today’s deadline to depose Dr. Schlafstein.

        Ordered in Jacksonville, Florida, on November 16, 2020.




                                            2
